Name: COMMISSION REGULATION (EEC) No 1447/93 of 11 June 1993 re-establishing the levying of customs duties on products of CN code 3102Ã 40, originating in the territory of the former Czech and Slovak Federal Republic, to which the tariff ceilings of Council Regulation (EEC) No 3918/92 apply
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  chemistry;  trade policy
 Date Published: nan

 12. 6. 93 Official Journal of the European Communities No L 142/35 COMMISSION REGULATION (EEC) No 1447/93 of 11 June 1993 re-establishing the levying of customs duties on products of CN code 3102 40, originating in the territory of the former Czech and Slovak Federal Republic , to which the tariff ceilings of Council Regulation (EEC) No 3918/92 apply Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establi ­ shing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) (1993) ('), Whereas, pursuant to Article 1 of Regulation (EEC) No 3918/92, Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) shall benefit from preferential tariff arrangements, in particular the preferential tariff ceilings laid down in column 5 of Annex I to that Regulation ; whereas, pursuant to Article 6 of the Regulation, as soon as the ceilings have been reached, the Commission may adopt a regulation re-establishing the customs duties applicable to the third countries in question until the end of the calendar year ; Whereas that ceiling was reached by charges of imports of the products listed in the Annex, originating in Poland, to which the tariff preferences apply ; Article 1 As from 15 June 1993 the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3918/92, shall be re-established on imports into the Community of the products listed in the Annex, origina ­ ting in the territory of the former Czech and Slovak Federal Republic . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 396, 31 . 12. 1992, p. 12. No L 142/36 Official Journal of the European Communities 12. 6 . 93 ANNEX Order No CN code Description 21.0101 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances : 3102 40 10   With a nitrogen content not exceeding 28 % by weight 3102 40 90   With a nitrogen content exceeding 28 % by weight